State of New York
Court of Appeals                                        This memorandum is uncorrected and subject to
                                                      revision before publication in the New York Reports.




 No. 70
 Hector Ortiz &c.,
         Appellant,
      v.
 Ciox Health LLC &c. et al.,
         Respondents.




 Sue J. Nam, for appellant.
 Jay P. Lefkowitz, for respondent Ciox Health LLC.
 John Houston Pope, for respondent New York and Presbyterian Hospital.




 *    *    *     *    *    *     *    *    *     *    *     *      *     *      *     *     *

 Certification of question by the United States Court of Appeals for the Second Circuit,
 pursuant to section 500.27 of this Court's Rules of Practice, accepted and the issue
 presented is to be considered after briefing and argument. Judges Rivera, Stein, Fahey,
 Wilson and Feinman concur. Chief Judge DiFiore and Judge Garcia took no part.


 Decided June 23, 2020